DETAILED ACTION
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar systems for making composite panels, the prior art does not teach or reasonably suggest such a system featuring the specific arrangement set forth in claims 5 or 10. Claims 6-9 and 11 would be allowable due to their dependency from claims 5 and 10. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/425103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is distinguished only by its recitation of a light barrier for controlling the scattering device, but it would have been obvious to one of ordinary skill in the art that any appropriate means could be used for controlling such a scattering device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oldorff, USPGPub. 2011/0217463, in view of Steinmann et al., USPGPub. No. 2012/0107497.
Regarding claims 1 and 12-13, Oldorff teaches a process for making a wood composite panel with a decorative layer (¶ [0002]), the process comprising applying a resin layer featuring corundum particles to a printed decorative layer on one side of a wood composite panel and a second resin layer on the opposite side of the panel, drying the resin layers, applying a second resin layer to both sides, drying the second resin layer, and pressing the layer structure; see Oldorff’s Abstract, ¶ [0008]-[0019], and Claim 1. 
The teachings of Oldorff differ from the present invention in that although Oldorff teaches the presence of particles in the first resin layer, Oldorff contains no specific teachings as to how or when the particles are applied to the resin (i.e., does not teach scattering the particles onto the layer after applying the layer). Steinmann, however, teaches that applying such particles via scattering minimizes wear on machinery and allows for high precision (¶ [0004], [0010]). It would have been obvious to one of ordinary skill in the art to apply the particles of Oldorff via scattering, as doing so would allow for precise application while minimizing wear on machinery, and because Steinmann explicitly teaches such an application method to be appropriate for applying such particles to composite flooring substrates. 
The teachings of Oldorff and Steinmann also differ from the present invention in that neither teaches the use of a light barrier for controlling the scattering device. It would, however, have been obvious to one of ordinary skill in the art that virtually any appropriate control method could be used to control the scattering device, including a light barrier. 
Regarding claims 2 and 3, Steinmann teaches that such particles may alternatively be applied via a roller and scraper arrangement and/or an oscillating brush system (¶ [0006]). 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to select any appropriate location for the control system of the scattering device based on the specific structure and intended mode of operation of the production line. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785